Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claim
Claims 25, 26 and 30-45 were previously pending and subject to a Patent Board Decision filed on October 21, 2020. Claims 25, 26, 30 and 42 are amended, claims 31-41 and 43-45 are left as previously presented, and claims 27-29 are canceled. Claims 25, 26 and 30-45 are currently allowed. 

Response to Arguments 
Applicant arguments, see Remarks, filed December 21, 2020 with respect to the 103 rejection has been fully considered and are persuasive. The 35 USC 103 of claims 25, 26 and 30-45 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art includes Schweiger (U.S. Patent Application Publication No. 2010/0217458), Brady (U.S. Patent Application Publication No. 2005/0216938), Macrae (U.S. Patent Application Publication No. 2015/0109150), Ogilvie (U.S. Patent Application Publication No. 2008/0141315) and Ovens (U.S. Patent Application Publication No. 2014/0065954) as indicated in the March 8, 2019 final office action pages 4-28. 

The prior art of record do not teach neither singly nor in combination teach the claimed limitations as recited below in claim 1.
“each passenger device of the plurality of passenger devices having a corresponding passenger profile of a corresponding plurality of passenger profiles stored thereon, via the corresponding near-field communication interface of the plurality of near-field communication interfaces, and receive the corresponding passenger profile, and a corresponding passenger payment data according to an NFC (near field communication) standard, from the corresponding passenger device, while not communicating with other passenger devices of the plurality of passenger devices of other passengers in other seats of the plurality of seats, and wherein the communication system is configured, such that when: (i) the plurality of on-board communication interfaces is on board an aircraft having: an external communication unit is on board the aircraft; a data-processing unit on board the aircraft: and a corresponding plurality of seats of a corresponding plurality of passengers on board the aircraft; (ii) each on-board communication interface of the plurality of on-board communication interfaces is connected to the data processing unit; (iii) each on-board communication interface of the plurality of on-board communication interfaces is positioned with respect to the corresponding seat of the plurality of seats, such that the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on 571-272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEINA ELCHANTI/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628